USDC IN/ND case 3:21-cv-00563-DRL-MGG document 2 filed 08/11/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMES SLACK,

                Petitioner,

                       v.                         CAUSE NO. 3:21-CV-563-DRL-MGG

 WARDEN,

                Respondent.

                                   OPINION AND ORDER

       James Slack, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-20-9-337) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of assaulting staff in

violation of Indiana Department of Correction Offense 117. Following a hearing, he was

sanctioned with a loss of one year of good time credit and two demotions in credit class.

Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f

it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.”

       Mr. Slack argues that he is entitled to habeas relief because the administrative

record lacks sufficient evidence for a finding of guilt. He states that he did not know that

Sergeant Hensley had grabbed his handcuffs when he injured her and did not intend to

harm Sergeant Hensley.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
USDC IN/ND case 3:21-cv-00563-DRL-MGG document 2 filed 08/11/21 page 2 of 4


        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
        some evidence is not much, it still must point to the accused’s guilt. It is
        not our province to assess the comparative weight of the evidence
        underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       Departmental policy defines Offense 117 as “committing battery against a staff

person, volunteer, independent contractor, or visitor.”1 Though departmental policy does

not further define “battery,” this term is generally defined as “[t]he nonconsensual

touching of, or use of force against, the body of another with the intent to cause harmful

or offensive contact.” Black’s Law Dictionary (11th ed. 2019). The administrative record

includes a conduct report in which Sergeant Hensley and other officers escorted Mr. Slack

to his new cell. ECF 1-1 at 2. According to the conduct report, Mr. Slack resisted both

passively and actively and caused Sergeant Hensley to fall as she escorted him to his new

cell. When they approached the door to his new cell, Mr. Slack became “fully resistive

again, dragging his feet, and pulling away doing everything he could to not go into [his

cell].” As Sergeant Hensley closed the cell door, she held his arms and handcuffs through

the cuff port, and Mr. Slack pulled away, causing injuries to Sergeant Hensley’s hands.

       In sum, the conduct report indicates that Mr. Slack used force against the officers

by actively resisting the escort, caused harmful contact on least one occasion during the

escort when he made Sergeant Hensley fall, and continued this active resistance as she

placed him in the cell. The hearing officer could reasonably infer that Mr. Slack intended



1Indiana Department of Correction, Adult Disciplinary Process, Appendix I: Offenses (eff. Mar.
1, 2020), available at https://www.in.gov/idoc/files/ADP-Attachment-I-Offenses-3-1-2020.pdf.


                                              2
USDC IN/ND case 3:21-cv-00563-DRL-MGG document 2 filed 08/11/21 page 3 of 4


to harm Sergeant Hensley given his behavior immediately before the injury to her hand.

Consequently, the conduct report constitutes some evidence that Mr. Slack intended to

harm Sergeant Hensley and committed the offense of battering staff. While Mr. Slack

represents that he did not intend to harm Sergeant Hensley, it is unclear whether he

conveyed this information to the hearing officer, and, even if he had, the hearing officer

was not required to credit Mr. Slack’s testimony. Therefore, the claim that the hearing

officer did not have sufficient evidence is not a basis for habeas relief.

       Mr. Slack argues that he is entitled to habeas relief because his lay advocate also

served as a member of the disciplinary hearing board. Generally, state prisoners must

exhaust state court remedies to obtain habeas relief in federal court. 28 U.S.C. § 2554.

However, “Indiana does not provide judicial review of decisions by prison

administrative bodies, so the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied by

pursuing all administrative remedies.” Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir.

2002). Mr. Slack concedes that he did not raise this claim on administrative appeal. ECF

1 at 3. Because it is procedurally defaulted, this claim is not a basis for habeas relief.

       In sum, Mr. Slack has not demonstrated that he is entitled to habeas relief, and the

habeas petition is denied. If Mr. Slack wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:


                                               3
USDC IN/ND case 3:21-cv-00563-DRL-MGG document 2 filed 08/11/21 page 4 of 4


     (1) DENIES the habeas corpus petition (ECF 1);

     (2) DIRECTS the clerk to enter judgment and close this case; and

     (3) DENIES James Slack leave to proceed in forma pauperis on appeal.

     SO ORDERED.

     August 11, 2021                         s/ Damon R. Leichty
                                             Judge, United States District Court




                                         4
